In this action against a railroad company for the killing of the plaintiff's cow by the running of defendant's train, the verdict for the plaintiff was not supported by the evidence and the court erred in refusing to grant a new trial.
                          DECIDED JULY 8, 1949.
Paul Hodges sued the Atlantic Coast Line Railroad Company in a justice court of Liberty County for damages for the killing of a cow. Upon the trial, judgment was rendered for the plaintiff *Page 564 
and the defendant appealed to a jury in the superior court. The jury returned a verdict for the plaintiff in the sum of $119, the defendant made a motion for a new trial on the general grounds, and the exception here is to the order overruling that motion.
The plaintiff and his witnesses testified in substance that he was the owner of a black cow and that the cow was found on the morning of October 12, 1947, on the tracks of the defendant about one-half mile north of McIntosh, Georgia, under such circumstances as would indicate that she had been struck and killed by a train of the defendant. Evidence was also introduced by the plaintiff tending to show that the cow weighed 800 pounds and was worth 17 cents per pound on the market as beef, and the plaintiff testified that he thought it was worth at least $150. The defendant's engineer testified: that he was operating the engine of the defendant's fast passenger train, "The West Coast Champion" on that part of its run from Savannah to Jacksonville, Florida; that in Liberty County where the cow was killed there is a straight stretch of track running for about 10 miles which is practically level, and along which he customarily ran between 75 and 85 miles per hour and that he was running about that speed on the morning in question; that he recalled the killing of the plaintiff's cow on the morning of October 12, 1947, when his train passed through McIntosh at about 8:05 a. m.; that he first saw the cow when his engine was within about one-half mile of her; that she was on the engineer's side of the train feeding and walking along toward the track; that she was about eight or ten feet from the ends of the crossties of the passing track which was between her and the south-bound main line on which his train was running; that at the time he saw the cow there was nothing to indicate that she was going to cross the track, that she was in an apparent place of safety; that she started to cross over the tracks when his engine was within about 200 to 300 feet of her at which time he blew the horn and rang the bell; that she did not get on the track until he was within 100 feet of her; that traveling at 75 miles per hour with a diesel locomotive and train such as that, it would take 3/4 of a mile or more to stop, using service brakes; that emergency brakes would stop the train a little quicker, but that in the application of emergency *Page 565 
brakes there is involved danger of injury to passengers who may be up in the aisles of the train moving about, danger of a derailment when applied at that speed, and the possibility of tearing up the equipment; that you can never tell what a cow grazing off the track is going to do about crossing the track; that had he applied the brakes when he first saw the cow he would not have been able to stop by the time he reached her position; and that if he slowed down every time he saw a cow or herd of cows along the right-of-way he would not be able to maintain his schedule; that he was maintaining a lookout and that there was not a thing he could have done to have avoided hitting the cow that he did not do. The fireman testified to substantially the same facts as the engineer.
As stated by counsel for the plaintiff in error, the sole question presented by the motion for new trial and the bill of exceptions is whether or not the evidence was sufficient to support the verdict for the plaintiff. Since the plaintiff introduced no direct evidence of the actual killing of the cow by the defendant, and relied on the circumstances under which the cow was found to establish the necessary elements of his case, it is apparent that he relied also on the Code, § 94-1108. This Code section states that in all actions against railroad companies for damages for injury to persons or property, proof of the injury inflicted by the running of locomotives or cars of such companies shall be prima facie evidence of want of reasonable skill and care on the part of the servants of the companies in reference to such injury. This rule has been held to be merely a rule of evidence (Western  Atlantic R. v. Gray, 172 Ga. 286 (12),157 S.E. 482; Atlantic Coast Line R. Co. v. Martin, 79 Ga. App. 194,53 S.E.2d 176), so that the presumption thus created is overcome by the introduction by the defendant of evidence of the exercise by it or its servants operating the train of reasonable skill and care in the performance of their duties at the particular time and place in question. Such evidence on behalf of the railroad cannot arbitrarily be disregarded in the absence of any evidence to discredit or contradict it (Atlantic Coast Line R. Co. v. *Page 566 Martin, supra), so that in this case the evidence of the defendant alone, unopposed by any presumption in favor of the plaintiff, must be looked to in order to see whether the verdict is supported by the evidence. Does the evidence in this case show that the defendant's servants were in the exercise of reasonable care and skill in the operation of the train at the time it struck and killed the plaintiff's cow?
The engineer and fireman operating the diesel engine both testified that they saw the cow in a place of safety, and that she did not start upon the tracks until the engine was so close to her that it would have been impossible to have materially slowed the train, much less stopped it before striking the cow. Taking this uncontradicted testimony to be true, it seems that there are only two possible ways in which it could be asserted that the defendant was negligent, first in operating the train at the speed of 75 miles per hour, and second, in failing to apply the brakes when it became apparent that the cow was about to go upon the tracks.
No statute regulating the speed of trains in this State at points other than public crossings has been called to our attention, and so far as we know there is none in the books. The general rule is that railroad companies may operate their trains at such speed as is consistent with their business and the requirements of safety due their passengers and the preservation of the property entrusted to their care for transportation. 44 Am. Jur., Railroads, § 585; Moody v. Texas  Pacific Ry. Co., 37 So., 2d, 346 (La.). It has been held in Georgia that it is not negligence to operate a train at a speed of 50 miles per hour insofar as persons and property not on or approaching public crossings are concerned. Powell v. McClung, 73 Ga. App. 388
(36 S.E.2d 820). "The law expects railroad companies to run their passenger trains on schedule, so far as they may be able to do so; and they are not ordinarily required, when it is foggy or raining, to reduce their trains to such a rate of speed as that the engineer may be in a position to discover livestock on the track in time to prevent injuring them." Atlantic Coast Line R.Co. v. Thomas, 10 Ga. App. 45 (72 S.E. 514). "A railroad company is not required to slow up or to check its trains when an animal is seen near the track in a place of safety, unless the animal is apparently approaching *Page 567 
the track, or there is apparent danger that, through fright, or otherwise, it will get on the track. Only when the engineer sees, or by the exercise of ordinary diligence could see, that an animal in proximity to the track is in danger of getting on it in front of the moving train is he charged with the duty of exercising all reasonable diligence to check the train and avoid killing or injuring the animal." Augusta Southern R. Co. v.Carroll, 7 Ga. App. 138 (1) (66 S.E. 403). While no Georgia case enunciating the general rule as set forth above has been called to our attention, we think that it is reasonable to deduce from those cases cited above that the general rule is of force in this State. Therefore, we do not think it can be said that the operation of the train at a speed of 75 or 85 miles per hour under the circumstances of this case was negligence as regards the plaintiff's cow which was near the track and apparently in a place of safety, and when first seen, not approaching the track.Southern Ry. Co. v. Eubanks, 117 Ga. 217 (43 S.E. 487).
As for the proposition with regard to the failure of the engineer to apply the brakes, the engineer testified that he did not do so, and we think the inference to be drawn from his testimony as a whole makes it clear that it would have been fruitless for him to have done so. The law compels no one to do vain or useless things, and for this reason we do not think the failure to apply the brakes under the circumstances was negligence. It being apparent, therefore, that the evidence did not warrant a finding that defendant's servants were guilty of negligence proximately resulting in the death of plaintiff's cow, it follows that the verdict for the plaintiff was not supported by the evidence and that a verdict for the defendant was demanded as a matter of law.
We think that this case is on all fours with and is controlled by the case of Greenway v. Macon, Dublin  Savannah R. Co.,44 Ga. App. 541 (162 S.E. 168), where it was held, "The action being for damages on account of the killing of a cow by a railroad train, and it appearing from uncontradicted evidence, that the cow which was grazing on a bank beside the railroad track, suddenly jumped down the bank and went upon the track in front of the approaching train, and that the operators of the train could not have avoided killing her, the evidence demanded a *Page 568 
verdict for the railroad company." See Southern Ry. Co. v.Russell. 46 Ga. App. 772 (1) (169 S.E. 245); Jones v.Powell, 71 Ga. App. 202 (30 S.E.2d 446); Powell v.Rogers, 75 Ga. App. 165 (42 S.E.2d 573).
The court erred in overruling the motion for a new trial.
Judgment reversed. Sutton, C. J., and Felton, J., concur.